Firefox                                                                                                        about:blank
          Case 3:20-cv-01425-GPC-LL Document 4 Filed 08/31/20 PageID.69 Page 1 of 5




           1
           2

           3
           4

           5
           6
           7

           8                           UNITED STATES DISTRICT COURT
           9                         SOUTHERN DISTRICT OF CALIFORNIA
          10
          11   JUAN REYNOSO,                                  Case No.: 20CV1425-GPC(LL)
          12                                     Plaintiff,
                                                              ORDER GRANTING THIRD PARTY
          13   V.                                             UNITED STATES' MOTION TO
                                                              SUBSTITUTE IN PLACE OF
          14   SAMUEL PASCASIO, an individual;
                                                              INDIVIDUAL DEFENDANTS AND
               FALEY DOE, an individual,
          15                                                  GRANTING UNITED STATES'
                                              Defendants .    MOTION TO DISMISS FOR
          16
                                                              FAILURE TO EXHAUST
          17                                                  ADMINISTRATIVE REMEDIES
          18
                                                              (Dkt. No. 2.)
          19
          20         Before the Court is Third Party United States' motion to substitute the United
          21   States as a defendant in place of the individual defendants Samuel Pascasio and Fely
          22   Cruz (erroneously sued as Faley Doe), and once substituted, the United States moves to
          23   dismiss the complaint for failure to exhaust administrative remedies. (Dkt. No. 2.)
          24   Plaintiff, proceeding prose, did not file an opposition. Based on the reasoning below, the
          25   Court GRANTS the United States' motion to substih1te itself in place of individual
          26   Defendants Samuel Pascasio and Fely Cruz (erroneously sued as Faley Doe) and
          27   GRANTS the United States ' motion to dismiss for failure to exhaust administrative
          28   remedies.


                                                                                          20CV1425-GPC(LL)




1 of 5                                                                                                  8/31/2020, 2:19 PM
Firefox                                                                                                              about:blank
          Case 3:20-cv-01425-GPC-LL Document 4 Filed 08/31/20 PageID.70 Page 2 of 5




           1                                              Background
           2            On July 24, 2020, the United States removed the case to this Court. On March 12,
           3   2020, Plaintiff Juan Reynoso, proceeding prose, initiated this action by filing a Request
           4   for Civil Harassment Restraining Orders in Case No. 37-2020-00013447-CU-HR-CTL in
           5   the Superior Court for the State of California, County of San Diego alleging that
           6   Defendants Samuel Pascasio and Fely Cruz (erroneously sued as Faley Doe), while
           7   employed by the Department of Veterans Affairs, negligently and wrongfully harmed
           8   him. (Dkt. No. 1-2.)
           9            Plaintiff alleges that on March 4, 2020, he went to the VA hospital for dialysis
          10   treatment. (Id. at 9. 1) After he was on the dialysis machine for an hour, he started getting
          11   muscle cramps and called out to Pascasio to help him stretch his muscles and relieve the
          12   pain, but instead, Pascasio changed the settings on the machine to a different profile
          13   purposefully to cause excruciating pain. (Id.) Plaintiff asked Pascasio to change the
          14   settings back and he complied but it was too late and his muscles were cramping for the
          15   duration of the treatment. (Id.) He had to call the nurses three times to relieve the pain.
          16   (Id.) At the conclusion of the treatment, Pascasio sarcastically made comments about
          17   Plaintiffs pain and "pulled my catheter as a reference to our conflict in the past." (Id.)
          18   Plaintiff explains that he and Pascacio have had an ongoing conflict for the past four or
          19   five years . (Id.) Plaintiff also alleges that"[ e]ver [s]ince" he began "receiving dialysis
          20   treatment at the VA hospital, the VA police, patient advocate, dialysis manager, and the
          21   charge nurse have influenced all of the nurses and technicians to retaliate against [him] to
          22   cause [him] excruciating pain." (Id.)
          23            Plaintiff further claims that Defendant Fely Cruz (erroneously sued as Faley Doe)
          24   "works with VA police" to commit police brutality against him whenever he asks the
          25   nurse not to change his settings. (Id. at 10.) She also walks away when he is in
          26
          27
          28   1   Page numbers are based on the CM/ECF pagination.

                                                                 2
                                                                                              20CV1425-GPC(LL)




2 of 5                                                                                                        8/31/2020, 2:19 PM
Firefox                                                                                                           about:blank
          Case 3:20-cv-01425-GPC-LL Document 4 Filed 08/31/20 PageID.71 Page 3 of 5




           1   excruciating pain on the dialysis machine and no other nurses come to help him.
           2   According to Plaintiff, it is the VA's policy to have a nurse check the dialysis machine
           3   every thirty minutes but Faley is neglectful and takes naps in the break room while he is
           4   on the machine. (Id.)
           5                                             Discussion
           6   A.    Third-Party Motion to Substitute
           7         The Federal Tort Claims Act, 28 U.S.C. §§ 1346(b); 2671-2680 ("FTCA")
           8   provides that a suit against the United States shall be the exclusive remedy for persons
           9   alleging damages resulting from the negligent or wrongful acts or omissions of federal
          10   employees acting within the scope of their employment. 28 U.S.C. § 2679(b)(l).
          11         "Upon certification by the Attorney General that the defendant employee was
          12   acting within the scope of his office or employment at the time of the incident out of
          13   which the claim arose" any civil action in state court shall be removed by the Attorney
          14   General to the district court. 28 U.S.C. § 2679(d)(2). It further provides that any such
          15   civil action shall be deemed an action against the United States and the United States
          16   shall be substituted as the defendant. Id. §§ 2679(d)(l)-(2). Assistant United States
          17   Attorney Brett Norris, Deputy Chief of the Civil Division, has certified that at the time of
          18   the conduct alleged, Samuel Pascasio and Fely Cruz (erroneously sued as Faley Doe)
          19   were acting within the scope of their employment as employees of the Department of
          20   Veterans Affairs. (Dkt. No. 1-3.) Because Plaintiffs negligent and wrongful claims
          21   against these federal employees arising within their scope of employment must be
          22   brought against the United States, the Court GRANTS Third-Party United States' motion
          23   to substitute itself in place of Samuel Pascasio and Fely Cruz (erroneously sued as "Faley
          24   Doe"). See Hui v. Castaneda, 559 U.S. 799, 801 (2010) ("When federal employees are
          25   sued for damages for harms caused in the course of their employment, the Federal Tort
          26   Claims Act (FTCA), 28 U.S.C. §§ 1346, 2671 - 2680, generally authorizes substitution of
          27   the United States as the defendant. ").
          28   III

                                                             3
                                                                                           20CV1425-GPC(LL)




3 of 5                                                                                                     8/31/2020, 2:19 PM
Firefox                                                                                                                          about:blank
          Case 3:20-cv-01425-GPC-LL Document 4 Filed 08/31/20 PageID.72 Page 4 of 5




           1   B.     Exhaustion
           2          The FTCA "waives the sovereign immunity of the United States for actions in tort"
           3   and "vests the federal district courts with exclusive jurisdiction over suits arising from the
           4   negligence of Government employees." Jerves v. United States, 966 F.2d 517, 518 (9th
           5   Cir. 1992). However, before a plaintiff can sue a government employee under the FTCA
           6   for personal injuries due to negligent or wrongful conduct, one must exhaust the
           7   administrative remedies for the claim. 28 U.S.C. § 2675(a) 2 . The exhaustion
           8   requirement is jurisdictional and may not be waived. Jerves , 966 F.2d at 519; McNeil v.
           9   United States, 508 U.S. 106, 113 (1993) (describing exhaustion as a "clear statutory
          10   command"). Per section 2675(a), an administrative claim is deemed exhausted once the
          11   agency finally denies it in writing, or if the agency fails to make a final disposition of the
          12   claim within six months of the claim's filing. 28 U.S.C. § 2675(a).
          13          Here, the Office of the General Counsel, Department of Veteran's Affairs has
          14   searched its database and there is no record of an administrative tort claim filed by
          15   Plaintiff Juan Reynoso. (Dkt. No. 2-1, Hernandez Deel.               ,r,r 2-4.)   Because Plaintiff has
          16   not alleged or shown he has exhausted administrative remedies and the Department of
          17   Veteran's Affairs does not have a record of any claim, the Court GRANTS the United
          18   States' motion to dismiss for failure to exhaust administrative remedies.
          19   ///
          20   III
          21   ///
          22
          23
          24   2 28 U.S.C. § 2875(a) provides that "(a) An action shall not be instituted upon a claim against the United
          25   States for money damages for injmy or loss of property or personal injmy or death caused by the
               negligent or wrongful act or omission of any employee of the Government while acting within the scope
          26   of his office or employment, unless the claimant shall have first presented the claim to the appropriate
               Federal agency and his claim shall have been finally denied by the agency in writing and sent by
          27   certified or registered mail. The failme of an agency to make final disposition of a claim within six
               months after it is filed shall, at the option of the claimant any time thereafter, be deemed a final denial of
          28
               the claim for pmposes of this section." 28 U.S.C. § 2875(a).

                                                                     4
                                                                                                          20CV1425-GPC(LL)




4 of 5                                                                                                                    8/31/2020, 2:19 PM
Firefox                                                                                                        about:blank
          Case 3:20-cv-01425-GPC-LL Document 4 Filed 08/31/20 PageID.73 Page 5 of 5




           1                                          Conclusion
           2         Based on the above, the Court GRANTS Third Party United States' motion to
           3   substitute itself in place of individual Defendants Pascasio and Cruz and GRANTS
           4   United States' motion to dismiss for Plaintiffs failure to exhaust administrative remedies.
           5   The Clerk of Court shall close the case. The hearing set on September 4, 2020 shall be
           6   vacated.
           7         IT IS SO ORDERED.



                                                          eG~FB
           8   Dated: August 31 , 2020
           9
          10                                              United States District Judge

          11
          12
          13

          14

          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                                                            5
                                                                                          20CV1425-GPC(LL)




5 of 5                                                                                                  8/31/2020, 2:19 PM
